Title: From George Washington to Major General Stirling, 1 November 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord
    Head Quarters Fredericksbg [N.Y.] 1st Novemr 1778
  
I have been favd with yours of the 26th containing your opinion upon the cantonment of the Army, and of the 29th and 30th ulto with a variety of information. Matters seem drawing very near a Crisis, and a few days will in all probability determine our doubts.
In a letter, which I recd from General Scott last evening, he mentions, that a report prevailed in New York that Jamaica was taken, and that Rum and Molasses had rose to an extravagant price in consequence. If West India produce has taken a sudden start, may it not be owing to the purchases of Speculators, upon a prospect of an evacuation? They must be sensible of the high prices of sugars, liquors &ca among us, and of the certainty of making a vast profit, should they be able to sell them to the Country at large. It is not however impossible but another stroke may have been struck by France, in the West Indies, and is a matter worth making particular enquiry after. I am my Lord with great Regard Yr most obt Servt
  
    Go: Washington
  
  
P.S. Could you by any means procure me one of Dollonds very best pocket Telescopes from N. York you would oblige me. I will furnish the Amt in hard Money.
  
